Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Steven Reppuhn, Ph.D.,
(PTAN: MI6852),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-14-356

Decision No. CR3186

Date: April 1, 2014

DECISION

I grant summary judgment in favor of the Centers for Medicare & Medicaid Services
(CMS) sustaining its determination to reactivate the Medicare billing privileges of
Petitioner, Steven Reppuhn, Ph.D., effective May 23, 2013.

I. Background

Petitioner is a clinical psychologist practicing in the State of Wisconsin. He filed a
hearing request challenging the determination of a Medicare contractor, as ratified by
CMS, to reactivate his billing privileges with the effective date that I recited in the
opening paragraph of this decision. In his hearing request Petitioner contends that his
effective date of participation should be July 2012.

CMS moved for summary judgment. With its motion CMS filed 14 exhibits that it
identified as CMS Ex. 1 - CMS Ex. 14. Petitioner opposed the motion and he filed nine
exhibits that he identified as P. Ex. 1 — P. Ex. 9. CMS filed a reply brief.
I receive CMS Ex. 1 —- CMS Ex. 14 into the record. I also receive P. Ex. 1 — P. Ex. 9. It
is unclear whether Petitioner filed any of these exhibits with his reconsideration request.
However, CMS did not object to my receiving them. I note, however, that the contents of
Petitioner’s exhibits are irrelevant to the issue that I address here.

IL. Issues, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS correctly established an effective date of May 23, 2013 for
reactivation of Petitioner’s Medicare billing privileges.

B. Findings of Fact and Conclusions of Law

Petitioner’s participation in Medicare is governed by regulations contained in 42 C.F.R.
Part 424. In order to maintain active status as a participant, a Medicare provider or
supplier is obligated to resubmit and recertify his or her enrollment information every
five years.

All providers and suppliers currently billing the Medicare program or
initially enrolling . . . are required to complete the applicable enrollment
application. The provider or supplier then enters a 5-year revalidation
cycle once a completed enrollment application is submitted.

42 C.F.R. § 424.515. Once a provider or supplier receives a notice from CMS or its
contractor to resubmit information pursuant to the five-year cycle, he or she must submit
the required information within 60 days. 42 C.F.R. § 424.515(a)(2). CMS may
deactivate a provider or supplier’s Medicare enrollment if that provider or supplier does
not respond within 90 days to CMS’s request for enrollment information. 42 C.F.R.

§ 424.540(a)(3). Once a provider’s enrollment is deactivated, he or she must submit a
new participation application if he or she wishes to have her participation reactivated. 42
C.F.R. § 424.540(b)(1). A request for reactivation is treated by CMS in the same manner
as any new application for enrollment. Arkady Stern, M.D., DAB No. 2329, at 4 n.5
(2010). The earliest effective participation date that CMS may establish for such an
application is the date that an acceptable application is received by the Medicare
contractor. 42 C.F.R. § 424.520(d).

The following facts are undisputed. On September 26, 2011, the contractor sent to
Petitioner a request that he update his enrollment information. Petitioner did not respond
to this request until May 3, 2012. On review, the contractor determined that the
information Petitioner had submitted was incomplete. On May 31, 2012, the contractor
sent a letter to Petitioner telling him that the information he had supplied was incomplete.
CMS Ex. 2. The contractor specifically told Petitioner that his Medicare billing
privileges would be deactivated if he did not submit a completed enrollment application
and requisite supporting documentation. Jd. at 2.

Petitioner did not reply to this request. On July 9, 2012, the contractor sent a letter to
Petitioner advising him that his Medicare billing privileges had been deactivated due to
is failure to comply with the contractor’s May request for information. CMS Ex. 3.

Petitioner did not provide additional information for more than a year. He filed new
applications to reactivate his Medicare participation beginning on June 22, 2013 (he filed
additional applications on June 24 and August 14, 2013). CMS Ex. 4. These
applications were incomplete and the contractor requested additional information from
Petitioner. Petitioner eventually complied with this request. On September 18, 2013 the
contractor reactivated Petitioner’s Medicare enrollment effective May 23, 2013.

These undisputed facts establish that the earliest date that the contractor could have
granted Petitioner for reactivation of his billing privileges was May 23, 2013.' Petitioner
did not file an application for re-enrollment that the contractor determined was complete
until June 22, 2013 and, consequently, the regulations establish that date as the effective
date of Petitioner’s reactivation of his billing privileges. 42 C.F.R. § 424.520(d).

Petitioner has offered nothing that would challenge the undisputed facts as I recite them.
Instead, he offers a series of equitable arguments which, taken individually and
collectively, are an assertion that he was treated unfairly by the contractor and CMS.

These arguments are unavailing as a matter of law. Equitable arguments cannot prevail
in a case such as this absent evidence that the government willfully misled or defrauded
Petitioner. Heckler v. Cmty. Health Servs. of Crawford County, Inc., 467 U.S. 51, 63
(1984). Petitioner’s assertions establish no such basis for relief.

First, Petitioner asserts that he never received notice that his May 3, 2012 filing was
incomplete or inaccurate. The May 31 and July 9, 2012 letters from the contractor to
Petitioner, however, belie that assertion. CMS Exs. 2-3. The undisputed facts are that
the contractor explicitly asked for more information from Petitioner and that Petitioner
did not respond to the request even after being told the consequences for his failure to
respond. Petitioner does not deny that the contractor’s letters were sent to an address that
he utilized as an office. Petitioner claims that the contractor sent the letters to his

' Technically, the earliest effective date that could be established for Petitioner was June
22, 2013. 42 C.F.R. § 424.520(d). However, CMS may give participants a grace period
of 30 days prior to their effective dates of participation within which CMS will process
claims submitted for Medicare items or services. 42 C.F.R. § 424.521(a)(1). Thus,
Petitioner was authorized to file claims beginning on May 23, 2013 and the contractor

9g 6

erroneously referred to this date as Petitioner’s “effective date” of participation.
“secondary” office, but he does not deny that those letters were received at that office nor
does he explain why he would not have seen or received mail sent to his secondary
office. Petitioner’s implication that he would not have received mail sent to his
secondary office strains credulity and overlooks that he listed an individual at his
secondary office as a contact person that CMS or its contractor was to contact regarding
his enrollment application. CMS Ex. 1, at 19.

Petitioner also argues that the information that the contractor requested already was on
file and need not be updated through an enrollment application because the requested
information is contained in the claims information that Petitioner submits or that
Petitioner had filed previously with the contractor or CMS. But, that is not a credible
assertion that Petitioner complied with regulatory requirements. The whole purpose of
requiring recertification from a provider is to assure that the provider is not filing false or
misleading information with his or her claims. CMS is entitled to request and obtain that
information in a format that it establishes and a provider is obligated by law to provide it
in the required format.

Petitioner also argues, effectively, that if he failed to provide requisite information to the
contractor it was not his fault but the fault of clerical staff that either erred or was
unaware of the need to provide the requisite information. But even if that is true, it does
not excuse Petitioner from complying with his obligations under the regulations. The
regulations impose a compliance obligation on Petitioner. He cannot delegate that
obligation to someone else and then hide behind that person’s failure to fulfill the
obligation that was Petitioner’s to begin with.

/s/
Steven T. Kessel
Administrative Law Judge

